EXHIBIT 10.3

 

NOTE REPAYMENT AGREEMENT

 

THIS NOTE REPAYMENT AGREEMENT (this “Agreement”) is dated as of May 4, 2017, by
and between Artelo Biosciences, Inc. (f/k/a Knight Knox Development Corp.)
(“Maker”) and Malibu Investments Limited (“Holder”).

 

RECITALS

 

WHEREAS, Maker issued a Senior Promissory Note dated as of November 18, 2016 in
favor of Holder in the principal amount of $30,000, with an annual interest rate
of ten percent and a maturity date of November 18, 2017 (the “Note”);

 

WHEREAS, as of the date of this Agreement Maker is indebted to Holder in the
aggregate amount of $31,500, including accrued and unpaid interest pursuant to
the Note (the “Amount Due”); and

 

WHEREAS, Maker and Holder desire to enter into this Agreement to memorialize
Maker’s repayment in full of the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereby agree as
follows:

 

1. Repayment of the Note

 

Within fourteen (14) days from the execution of this Agreement, Maker shall
forward to Holder a confirmation of a wire transfer of the funds representing
the Amount Due.

 

2. Cancellation of the Note

 

Upon receipt of confirmation of a wire transfer, Holder shall forward the
original copy of the Note marked “PAID IN FULL” on the top of the Note. In the
event Holder is unable to locate the original copy of the Note, of if Holder
fails to forward the original copy of the Note, Holder hereby agrees that its
receipt of funds representing the Amount Due shall be conclusive evidence of
Maker’s full repayment of the Note and Holder’s rights thereunder shall cease.

 

3. No Other Rights

 

Notwithstanding anything in the Note to the contrary, including, but not limited
to, Holder’s rights to have the Amount Due be converted into Maker’s next
private placement, Maker and Holder hereby agree that repayment of the Amount
Due pursuant to the terms of this Agreement represents Maker’s full repayment of
the Note and Holder shall have no rights for any further repayment, either in
cash or equity, from Maker.

 

4. Entire Agreement

 

This Agreement represents the parties entire agreement regarding repayment of
the Note and supersedes and replaces any and all other agreements, oral or
written.

 

[SIGNATURE PAGE FOLLOWS]

 

 

   



 

IN WITNESS WHEREOF, Maker and Holder have caused this Note Repayment Agreement
to be signed by their duly authorized representatives as of the date first
written above.

 

 



ARTELO BIOSCIENCES, INC.

 

MALIBU INVESTMENTS LIMITED

 

 

         

By:

/s/ Gregory Gorgas  

By:

/s/ Stephen McClure  

Name:

Gregory Gorgas  

Name:

Stephen McClure  

Title:

President & CEO  

Title:

Director  



 

 



 



 